Case 1:19-cv-00005-MSM-PAS Document 52 Filed 01/22/20 Page 1 of 3 PageID #: 666




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

 DOLORES CEPEDA,
               Plaintiff,

 v.                                                        C.A. No. 19-cv-00005-WES-PAS
 BANK OF AMERICA, N.A.,
 FAY SERVICING, LLC and
 WILMINGTON TRUST NATIONAL
 ASSOCIATION SOLELY AS TRUSTEE FOR
 THE MFRA TRUST 2014-2,
              Defendants.

                  STATEMENT OF UNDISPUTED FACTS PURSUANT TO
                              LOCAL RULE CV 56

        Pursuant to Local Rule Cv 56, Defendants Fay Servicing, LLC (“Fay”) and Wilmington

 Trust National Association Solely as Trustee for the MFRA Trust 2014-2 (“Wilmington”, and

 together with Fay, “Defendants”) submit the following statement of material facts.

        1.      Fay is the loan servicer for Wilmington Trust National Association Solely as

 Trustee for the MFRA Trust 2014-2 (“Wilmington Trust”), which is the holder by assignment of

 the Note and Mortgage on property located at 177 Dexter Street, Providence, RI (the

 “Property”). Fay Affidavit, ¶ 5.

        2.      Plaintiff granted a Mortgage to Bank of America, N.A. on December 22, 2006.

 Id. ¶ 8, Exhibit A.

        3.      Plaintiff defaulted on the Mortgage in or around August 2016. Id. ¶ 9.

        4.      Bank of America sent to Plaintiff a Notice of Mediation Conference pursuant to

 R.I.G.L. § 34-27-3.2 on October 3, 2016. Id. ¶ 10, Exhibit B.
Case 1:19-cv-00005-MSM-PAS Document 52 Filed 01/22/20 Page 2 of 3 PageID #: 667




        5.      The Mediation Coordinator issued a Certificate of Compliance with Mediation

 Requirement, certifying that Bank of America provided the Notice of Mediation Conference

 pursuant to § 34-27-3.2, on January 4, 2017. Fay Affidavit, ¶ 11, Exhibit C.

        6.      On September 14, 2017, Bank of America sent Plaintiff a Notice of Intent to

 Accelerate. Id. ¶ 12, Exhibit D.

        7.      Bank of America sold the Mortgage to Wilmington on September 29, 2017. Id. ¶

 13.

        8.      Fay took over as the servicer of the Mortgage on November 1, 2017. Id.

        9.      Fay sent to Plaintiff a second default/right to cure/intent to accelerate notice on

 December 15, 2017. Fay Affidavit, ¶ 14, Exhibit E.

        10.     Defendants mailed Plaintiff a Notice of Availability of Mortgage Counseling

 Services pursuant to § 34-27-3.2 on September 26, 2018. Id. ¶ 15, Exhibit F.

        11.     On November 15, 2018, Defendants sent Plaintiff a notice of foreclosure sale,

 identifying the sale date as January 7, 2019. Id. ¶ 16, Exhibit G.

        12.     Fay has issued monthly mortgage statements to Plaintiff at all times relevant to

 the Complaint, including, but not limited to, January 2018 through to the date of Plaintiff filing

 her Complaint. Id. ¶ 17, Exhibit H.




                                         [signature on next page]




                                                 2
Case 1:19-cv-00005-MSM-PAS Document 52 Filed 01/22/20 Page 3 of 3 PageID #: 668




                                                      Respectfully submitted,
                                                      FAY SERVICING, LLC and
                                                      WILMINGTON TRUST NATIONAL
                                                      ASSOCIATION SOLELY AS TRUSTEE
                                                      FOR THE MFRA TRUST 2014-2,
                                                      By its attorneys,

                                                      /s/ Patrick T. Uiterwyk
                                                      Patrick T. Uiterwyk, Bar No. 7461
                                                      Nelson Mullins Riley & Scarborough LLP
                                                      One Post Office Square, 30th Floor
                                                      Boston, MA 02109
  Date: January 22, 2020                              Tel: 617-217-4643
                                                      Fax: 617-217-4710
                                                      Email: patrick.uiterwyk@nelsonmullins.com




                                  CERTIFICATE OF SERVICE

         I, Patrick T. Uiterwyk, certify that on this 22nd day of January, 2020, I filed the foregoing
 document through the ECF system, thereby serving it electronically to the registered participants
 as identified on the Notice of Electronic Filing (NEF), and paper copies will be sent to those
 indicated as non-registered participants on this date. The foregoing document is available for
 viewing and downloading from the ECF system.

                                         /s/ Patrick T. Uiterwyk
                                          Patrick T. Uiterwyk




                                                  3
